DETAILED ACTION
Election/Restrictions
Election of Species:
Applicant's election with traverse of species “SEQ ID NO: 12” for GDF15 and “SEQ ID NO: 19” for Fc in the reply filed on 03 May 2021 is acknowledged.  The traversal is on the ground(s) that SEQ ID NOs: 12, 14, 4, and 8 are related GDF15 sequences.  This argument is found to be persuasive as it pertains to the amended claims and thus the requirement to elect a species of GDF15 sequence is withdrawn.  Applicant does not present detailed arguments regarding why the requirement to elect a species of Fc sequences should be withdrawn.  Accordingly, this portion of the requirement to elect a species is maintained.
The requirement is still deemed proper and is therefore made FINAL.

Further Requirement for Election Based on Newly Submitted Claims:
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 15-28, drawn to GDF15-Fc fusion proteins and dimers thereof, classified in C07K 2319/00.
II. Claims 29-34, drawn to methods of treating disease comprising administering a GDF15-Fc fusion protein, classified in A61K 38/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different the product can be used in as a media additive in cell culture, or in methods of labeling GDF15 receptors in situ.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with Attorney Angie Mah on 27 May 2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 15-28.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 29-34 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Status of Application, Amendments, And/Or Claims
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 17 and 19 fail to depend from a claim previously set forth, as required by 35 U.S.C. 112(d).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the linker" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim, as it does not appear earlier in the claim or in either of the claims in claim 17’s line of dependency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

USSN 17/148,761:
Claims 15-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-30 of copending Application No. 17/148,761 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

US 9,714,276 B2:
Claims 15-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,714,276 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims recite a fusion protein comprising a GDF15 protein and an Fc region with a charged pair mutation.  The instant claims differ in that the GDF15 portion is required to have an amino acid sequence that is at least 85% identical to SEQ ID NO: 4, 8, 12, or 14, whereas the patented claims require the GDF15 portion to have an amino acid sequence of SEQ ID NO: 12, 14, or 38.  Also, the patented claims recite more specific Fc mutations.  Thus, the instant claims recite a genus, whereas the 

US 10,336,798 B2:
Claims 15-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,336,798 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims recite a fusion protein comprising a GDF15 protein and an Fc region with a charged pair mutation.  The instant claims differ in that the GDF15 portion is required to have an amino acid sequence that is at least 85% identical to SEQ ID NO: 4, 8, 12, or 14, whereas the patented claims require the GDF15 portion to have an amino acid sequence that is at least 95% identical to SEQ ID NO: 4, 8, 12, or 14.  Also, the patented claims recite more specific Fc mutations.  Thus, the instant claims recite a genus, whereas the patented claims recite a species within that genus.  A species renders its genus obvious. 

US 9,862,752 B2:
Claims 15-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,862,752 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.


US 10,894,814 B2:
Claims 15-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,894,814 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims recite a fusion protein comprising a GDF15 protein and an Fc region with a charged pair mutation.  The instant claims differ in that the GDF15 portion is required to have an amino acid sequence that is at least 85% identical to SEQ ID NO: 4, 8, 12, or 14, whereas some of the patented claims recite a GDF15 portion having an amino acid sequence that is at least 95% identical to SEQ ID NO: 4, 8, or 12.  Also, the patented claims recite more specific Fc mutations.  Thus, the instant claims recite a genus, whereas the patented claims recite a species within that genus.  A species renders its genus obvious. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sino Biological Inc. (http://www.sinobioloqicalocom/GDF-15-Protein-g-570.html; available May 1,2010 as evidenced by Internet Archive Wayback machine timeline at the top of the page) in view of van Vlijmen et al. (US 2006/0275283 A1; published 07 December 2006).
	Sino Biological Inc. discloses a construct comprising a human GDF15 polypeptide comprising SEQ ID NO: 12 fused to an Fc sequence.  It is noted that human GDF15 corresponds to instant SEQ ID NOs: 4, 8, and 12.
	Sino Biological Inc. does not teach a construct comprising more than one Fc sequence, nor does it teach mutated Fc sequences comprising a charged pair mutation.  However, van Vlijmen et al. teach fusion proteins comprising a growth factor and Fc sequences having a charged pair mutation in the CPI3 region.  See [0276], [0281]-[0283], [0298]-[0359].  Van Vlijmen et al. teach that such altered Fc sequences have superior qualities.  See [0013].  The Fc sequence can be a “negatively charged” Fc sequence as per claim 18 in that the mutation can be replacing a neutral amino acid with a negatively charged amino acid. See [0018].  Linkers as per claims 16 and 17 are taught at [0164] and [0248].  Note that instant SEQ ID NO: 87 is identical to the (Gly4Ser)3 linker taught by van Vlijmen et al. at [0248].  Fusing the C terminus of the Fc to the N terminus of the fusion partner as per claim 22 is taught at [0269]-[0270].  Van 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the GDF15-Fc construct of Sino Biological Inc. by using a mutated Fc sequence as taught by van Vlijmen et al. with a reasonable expectation of success. The motivation to do so is apparent from van Vlijmen et al., who teach that such constructs have superior characteristics. As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one product, and a person of ordinary skill would recognize that it would improve similar products in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007).

s 23-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sino Biological Inc. (http://www.sinobioloqicalocom/GDF-15-Protein-g-570.html; available May 1,2010 as evidenced by Internet Archive Wayback machine timeline at the top of the page) in view of van Vlijmen et al. (US 2006/0275283 A1; published 07 December 2006) as applied to claims 15-22 above, and further in view of Mekhaiel et al. (2011, Scientific Reports 1:124:1 -11; of record).
	As discussed above, Sino Biological Inc. in view of van Vlijmen et al. suggest a fusion protein comprising a GDF15 polypeptide comprising an amino acid sequence that is at least 85% identical with SEQ ID NO: 4, 8, or 12; and an Fc sequence comprising a charged pair mutation.  Sino Biological Inc. further teaches dimers at [0186].  It is noted that GDF15 is active as a dimer.
	Sino Biological Inc. does not teach inclusion of a second Fc sequence. However, Mekhaiel et al. teach that fusion proteins comprising a growth factor and more than one Fc sequence have superior qualities including improved stability and decreased immunogenicity (abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the GDF15-Fc construct of Sino Biological Inc. by using a mutated Fc sequence as taught by van Vlijmen et al., and to further modify the GDF15-Fc construct of Sino Biological Inc. by adding more Fc sequences as per Mekhaiel et al. with a reasonable expectation of success. The motivation to do so is
apparent from van Vlijmen et al. and Mekhaiel et al., who teach that such constructs have superior stability and immunological activity profiles.

s 15-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnen et al. (2007, Nature Medicine 13:1333-1340; of record) in view of Lo et al. (2005, Protein Engineering, Design & Selection 18:1-10) and van Vlijmen et al. (US 2006/0275283 Al; published 07 December 2006).
	Johnen et al. teach constructs comprising a GDF-15 polypeptide (MIC-1) that has therapeutic activity related to weight loss. See p. 1333, right paragraph to p. 1334, left paragraph.
	Johnen et al. do not teach the construct further comprising Fc sequences and linker sequences. However, such was well known in the prior art as being useful in extending the half-life of a therapeutic protein in a patient's body after administration.  See Lo et al., who fused an Fc sequence to another weight-loss protein, leptin, with a result of improved serum half-life (abstract).
	Johnen et al. also do not teach Fc sequences having a charged pair mutation. However, van Vlijmen et al. teach fusion proteins comprising a growth factor and Fc sequences having a charged pair mutation in the CH3 region. See [0276], [0281]-[0283], [0298]-[0359]. Van Vlijmen et al. teach that such altered Fc sequences have superior qualities. See [0013]. The Fc sequence can be a “negatively charged” Fc sequence as per claim 2 in that the mutation can be replacing a neutral amino acid with a negatively charged amino acid. See [0018]. Dimers and tetramers as per claims 4 and 11 are taught at [0186], [0259]. Linkers are taught at [0164] and [0248]. Note that instant SEQ ID NO: 87 is identical to the (Gly4Ser)3 linker taught by van Vlijmen et al. at [0248]. Fusing the C terminus of the Fc to the N terminus of the fusion partner is taught at [0269]-[0270]. Van Vlijmen et al. teach substitution of a positively charged amino acid 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the GDF-15 polypeptide of Johnen et al. by fusing it to an Fc sequence as per Lo et al., and further to use Fc sequences comprising a charged pair mutation as per van Vlijmen et al. with a reasonable expectation of success. The motivation to do so was provided by Lo et al. and van Vlijmen et al., who described the superior properties of the Fc- fusion constructs.

Claims 23-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnen et al. (2007, Nature Medicine 13:1333-1340; of record) in view of Lo et al.
(2005, Protein Engineering, Design & Selection 18:1-10) and van Vlijmen et al. (US 2006/0275283 Al; published 07 December 2006) as applied to claims 15-22 above, and further in view of Mekhaiel et al. (2011, Scientific Reports 1:124:1 -11 ; of record).
	As discussed above, Johnen et al. in view of Lo et al. and van Vlijmen et al. teach a construct comprising a GDF15 polypeptide and an Fc sequence comprising a charged pair mutation.
	Johnen et al. do not teach a construct comprising more than one Fc sequence. However, Mekhaiel et al. teach that fusion proteins comprising a growth factor and more than one Fc sequence have superior qualities including improved stability and decreased immunogenicity (abstract).


Conclusion
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
28 May 2021